        Case 1:15-cr-00095-AJN Document 2935 Filed 07/28/20 Page 1 of 1



                                                                                                  7/28/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      15-cr-95 (AJN)
  Fabian Morrison,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant Fabian Morrison’s letter, dated June 28, 2020. Dkt.

No. 2920. In his letter, the Defendant notified this Court that the Bureau of Prisons (BOP) had

originally treated the Defendant’s sentence as consisting of 9 years, 2 months, and 25 days,

notwithstanding that this Court imposed a sentence of 84 months on two counts to run

concurrently. See Dkt. No. 2042. The Defendant’s letter clarifies that the BOP has since

adjusted its calculation of the sentence to 84 months. The Defendant further notifies the Court

that BOP subsequently adjusted the date for which he will be eligible for home confinement or

halfway house placement from January 2021 to 2023.

       Within two weeks of this Order, the Government shall respond to Defendant’s letter. The

Clerk of Court is respectfully directed to mail a copy of this Order to Defendant.

       SO ORDERED.


              28 2020
 Dated: July _____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
